Name: Commission Regulation (EEC) No 1296/88 of 11 May 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5. 88 Official Journal of the European Communities No L 122/29 COMMISSION REGULATION (EEC) No 1296/88 of 11 May 1988 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3875/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 740 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 122/30 Official Journal of the European Communities 12. 5. 88 ANNEX LOTS A and B 1 . Operation No (') : 263/88 and 264/88  Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : UNHCR &gt;- 4. Representative of the recipient (3) : The Representative, UNHCR, Branch Office in Somalia, Govern ­ ment Road, Mogadishu, Somalia 5. Place or country of destination : Somalia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.1.B.1 to I.1.B.3) 8 . Total quantity : 1 740 tonnes 9. Number of lots : two (A : 700 tonnes ; B : 1 040 tonnes) 10 . Packaging and marking : 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, page 5 (I.l.B.4.2) Supplementary markings on the packaging : Lot A : 700 tonnes : 'ACTION No 264/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' Lot B : 1 040 tonnes : 'ACTION No 263/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / MOGADISHU' See Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : A : Berbera  B : Mogadishu 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 , to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 30 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 June 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 30 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund payable on 15 April 1988 fixed by Regulation (EEC) No 977/88 (OJ No L 98 , 15 . 4. 1988 , p. 10) 12. 5 . 88 Official Journal of the European Communities No L 122/31 LOT C 1 . Operation No (') : 267/88  Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : UNHCR 4. Representative of the recipient ^3): The Representative, UNHCR, Branch Office in Swaziland, Shell House, Mountain Inn Area, Mbabane, Swaziland 5. Place or country of destination : Swaziland 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.1.B.1 to I.1.B.3) . 8 . Total quantity : 30 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, page 5 (I.l.B.4.2) Supplementary markings on the packaging : 'ACTION No 267/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN SWAZILAND / FOR FREE DISTRIBUTION / MBABANE' See Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at destination  Mbabane 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 30 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 June 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 30 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund payable on 15 April 1988 fixed by Regulation (EEC) No 977/88 (OJ No L 98, 15. 4. 1988 , p. 10) No L 122/32 Official Journal of the European Communities 12. 5. 88 LOT D 1 . Operation No (') : 262/88  Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : UNHCR 4. Representative of the recipient (3) : The Representative, UNHCR, Branch Office in The United Republic of Tanzania, 251 Maweni Street, Dar es Salaam, Tanzania 5. Place or country of destination : Tanzania 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.1.B.1 to I.1.B.3) 8 . Total quantity : 70 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, page 5 (I.l.B.4.2) Supplementary markings on the packaging : 'ACTION No 262/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN TANZANIA / FOR FREE DISTRIBUTION / DAR ES SALAAM' See Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Dar es Salaam 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 30 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 June 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 30 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi , B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund payable on 15 April 1988 fixed by Regulation (EEC) No 977/88 , (OJ No L 98 , 15 . 4. 1988, p. 10) 12. 5. 88 Official Journal of the European Communities No L 122/33 LOT E  1 . Operation No ('): 269/88  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : National Authorizing Officer, attn . Ms Quist, Ministry of Finance and Economic Planning, PO box M40 Accra, Ghana 4. Representative of the recipient (3) : Ambassade du Ghana, rue Gachard 44, 1050 Brussels ; telex 22572 Ghana B, tel . 649 01 63 5. Place or country of destination : Ghana 6. Product to be mobilized : skimmed-milk powder, high heat temperature process (*) 7. Characteristics and quality of the goods (2) : see OfficialJournal of the European Communities No C 216 of 14 August 1987, page 3 (I.1 A) 8 . Total quantity : 900 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (1.1 A) Supplementary markings on the packaging : 'ACTION No 269/88 / SKIMMED-MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GHANA' See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1 A) 11 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tema 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 30 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 June 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 30 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund payable on 15 April 1988 fixed by Regulation (EEC) No 977/88 (OJ No L 98, 15 . 4. 1988, p. 10) No L 122/34 Official Journal of the European Communities 12. 5 . 88 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer should deliver a certificate from an official entity certifying that for the product to be delivered the limits applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article "7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The skimmed-milk powder must be obtained by the process high-heat temperature expressed whey protein nitrogen, maximum 1,5 mg/g' and correspond to the characteristics mentioned in Annex I of Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). However, concerning the total colony count the standard ADMI Standard Methods ED, 1971 , pages 16 to 21 can be used instead of the interna ­ tional standard FIL 49 : 1970 .